 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    VICTOR E. HOLM,

           Plaintiff,
                                                     Case No. 17-cv-72-bbc
      v.

    STEVE HELGERSON, DALIA SULIENE,
    DR. SPRINGS, KARL HOFFMAN,
    SALAM SYED, TRISH ANDERSON,
    KIM CAMBELL, JOANE LANE,
    JEAN CARLSON, CHARLES FACKTOR
    CHARLES COLE, L. ALSUM
    O’DONOVAN, J. LABELLE AND
    J. GHODE,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


           /s/                                                3/14/2019
           Peter Oppeneer, Clerk of Court                     Date




 
